Citation Nr: 0834858	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-03 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for diabetic peripheral 
neuropathy of the bilateral upper and lower extremities, 
claimed as due to diabetes mellitus.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.
8.  Entitlement to service connection for a right shoulder 
disorder.

9.  Entitlement to service connection for a left shoulder 
disorder.

10.  Entitlement to service connection for a bilateral kidney 
disorder.

11.  Entitlement to service connection for hearing loss, left 
ear.

12.  Entitlement to a compensable rating for hearing loss, 
right ear.

13.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Houston, 
Texas, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was previously scheduled for a hearing before a 
Veterans Law Judge in Washington, D.C, in September 2008.  In 
August 2008, the veteran submitted a statement indicating 
that he would be unable to attend that hearing and wished to 
be re-scheduled for a hearing before a Veterans Law Judge of 
the Board sitting at the RO.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. § 20.700, a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire for one.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
Houston, Texas, Regional Office before a 
Veterans Law Judge of the Board, as soon 
as it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




